DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (previously cited).
Liu et al. disclose sub-micron aggregates of surface modified nanodiamond particles (see abstract, page 5 second column first partial paragraph, and figure 1C). Each nanodiamond particle is covalently bound via an -O- divalent linking group, that  originated from a surface OH on the nanodiamond, to an amine substituted alkyl chain (organic group) which is subsequently conjugated to the drug paclitaxel succinate, thereby forming a composite (see scheme 1; instant claims 1-2, 4-7 and 12). The substituents on the alkyl chain are not limited to the instantly enumerated options since the substituents are recited with the open claim language “includes” (see instant claim 1). The paclitaxel attachment resulted in the aggregation of the particles as evidenced by the increase in size (see page 5 second column first partial paragraph and figure 1C; instant claim 1 ). The clusters serve as carriers for the paclitaxel active and form a pharmaceutical composition (see instant claim 8). Therefore claims 1-2, 4-8, and 12 are anticipated by Liu et al.

Claims 1-8 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mochalin et al. (Molecular Pharmaceutics 2013 10:3728-3735) as evidenced by Paci et al. (Journal of Physical Chemistry C 2013 117:17256-17267) and Mochalin et al. (ACS Nano Letters  2011 5(9):7494-7502 - henceforth Mochalin B).
Mochalin et al. disclose nanodiamonds modified via surface -COOH groups by reaction with ethylene diamine, which yields the instant Y1 of -O-CO-NH and the instant R of NH2 substituted C2alkyl group (see page 3729 second column last partial paragraph; instant claims 1-2, 4, and 7-8). The modified nanodiamonds are incubated in an aqueous solution of doxorubicin or polymyxin B such that drug adsorbs to the surface (see page 3730 fist column first and figure 32; instant claims 5-6 and 12-17). The modified nanodiamonds are serving as carriers for an active agent and form a pharmaceutical composition. Paci et al. detail that nanodiamonds are about 100 to 300 nm strongly bound aggregates of 4  to 5 nm primary diamond particles (see page 17256 first column last partial paragraph-second column first partial paragraph and table 1). Mochalin et al. cite Mochalin B for the details of their process of making the aminated nanodiamonds (see page 3729 second column last partial paragraph). Mochalin B detail the resulting functionalized nanodiamonds to have a size ranging from 50 to 620 nm, depending on pH, illustrating their aggregated (nanocluster) state (see scheme 1 and figure 3b). Therefore claims 1-8 and 12-17 are anticipated by Mochalin et al. as evidenced by Paci et al. and Mochalin B.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US PGPub No. 2006/0193868).
Fisher et al. teach preparing carbon nanotubes with surface functionalization  with the substituent A being selected from OY, NHY, 
    PNG
    media_image1.png
    60
    301
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    25
    266
    media_image2.png
    Greyscale
 where Y is selection from options that include R’-R”, where R’ is alkyl, aryl, cycloalkyl, aralkyl, or cycloaryl and R” is fluoroalkyl, fluoroaryl, fluorocycloalkyl, or fluoroaralkyl (see claim 66). While the full collection of compounds included in this short hand teaching are not enumerated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Fisher et al. to make any of its embraced modified carbon nanotubes. This includes the selection of linking group A as OY or NHY and the R’-R” option for Y with fluoroaryl, fluorocycloalkyl, or fluoroaralkyl as R” and any of the options for R’. These selections yield the instant linking groups of -O- or -NH- and substituted fluoroaryl, fluorocycloalkyl, or fluoroaralkyl for instant Y1. Therefore claims 9 and 10 are obvious over Fisher et al.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. as applied to claims 9 and 10 above, and further in view of Nakamura (Diamond & Related Materials 2010 19:374-381 - henceforth Nakamura B).
Fisher et al. render obvious the claimed surface modified carbon nanomaterial of instant claim 9, where the material is a carbon nanotube and the modification is a fluorination. Nanodiamonds are not explicitly taught as ten nanomaterial.
Nakamura B teach the functionalization of the surface of a  variety of carbon materials with fluorine (see abstract). Here they detail making the same modification to carbon nanotubes and nanodiamonds to facilitate the utilization of the different benefits of the different carbon nanomaterials (see page 274).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Fisher et al. on nanodiamonds so as to confer the fluorine surface properties they deem useful in carbon nanotubes to these carbon nanomaterial. This modification is obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 11 is obvious over Fisher et al. in view of Nakamura B.
 

Response to Arguments
Applicant's arguments filed March 17, 2022 have been fully considered. In light of the amendments, the previous grounds of objection and rejections, with the exception of that over Liu et al., are withdrawn. New grounds of rejection are detailed to address the new limitations.
The applicant argues that the bound paclitaxel of Liu et al. is precluded from the claimed nanocluster due to the instant claim recitations for the substituent group for R. The amendment to the claims does not delineate a closed group of options for the substituents in R. Thus any substituent is permissible. The applicant additionally argues that the active ingredient is in the composite is present via non-covalent interactions, yet there is no recitation in the claim that addresses how the active ingredient interacts with the nanocluster.


Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615